Dismissed and Memorandum Opinion filed October 25, 2016.




                                          In The

                      Fourteenth Court of Appeals

                                 NO. 14-16-00738-CR

                        BRENETTA SHERMAN, Appellant
                                            V.
                         THE STATE OF TEXAS, Appellee

                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1389343

                   MEMORANDUM                        OPINION


       After a jury trial, appellant was convicted of the offense of theft and
sentenced to four years’ imprisonment on April 15, 2014. No timely motion for
new trial was filed. Appellant’s notice of appeal was not filed until September 1,
2016.1


       1
       Appellant previously filed a notice appeal from this same judgment on April 15, 2014.
On March 5, 2015, this court affirmed appellant’s conviction. Sherman v. State, No. 14-14-
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




00335-CR, 2015 WL 1020810 (Houston [14th] Mar. 5, 2015, pet. ref’d) (not designated for
publication).

                                          2